14-2185-cv
Garcia v. Hebert et al.

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
13th day of February, two thousand and fifteen.

Present:
                  PETER W. HALL,
                  RAYMOND J. LOHIER, JR.,
                             Circuit Judges,

                  JEFFREY ALKER MEYER,
                            District Judge.

____________________________________________________

FORTUNATO GARCIA,

                           Plaintiff-Appellant,

                  v.                                                                       No. 14-2185-cv

ROBERT HEBERT, I/O, LISA KILLIANY, I/O, MAGDALENA
CAMPOS, I/O, ANDREW WITTSTEIN, I/O, JANE SERAFINI, in her
individual and official capacity, and JOHN GUERRERA, in his
individual and official capacity,

                           Defendants-Appellees.



         Hon. Jeffrey Alker Meyer, United States District Court for the District of Connecticut, sitting by
designation.

                                                          1
____________________________________________________

For Appellant:                     GABRIEL NORTH SEYMOUR, Falls Village, Connecticut; and
                                   Whitney North Seymour, Jr. (on the brief), New York, New York.

For Appellee Killiany
(in her individual capacity): EDWARD R. GIACCI, Shelton, Connecticut.

For Appellees Campos,
Killiany (in her official
capacity), Serafini, and
Wittstein:                         THOMAS J. DAVIS, JR., Assistant Attorney General, Hartford,
                                   Connecticut, for George Jepsen, Attorney General for the State of
                                   Connecticut.

For Appellees Hebert
and Guerrera:           NICOLE D. DORMAN, Glastonbury, Connecticut.
____________________________________________________

        Appeal from a judgment of the United States District Court for the District of

Connecticut (Martinez, M.J.)1.

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

         Plaintiff-Appellant Fortunato Garcia (“Garcia”) appeals from a final judgment entered in

favor of the Defendants-Appellees by the United States District Court for the District of

Connecticut. Garcia challenges a number of the district court’s findings of fact and conclusions

of law embodied in several decisions filed throughout the course of this litigation. We assume

the parties’ familiarity with the underlying facts, the procedural history, and the district court’s

rulings that form the basis of this appeal.

        We have reviewed de novo the district court’s rulings on the motions for summary

judgment, see Gonzalez v. City of Schenectady, 728 F.3d 149, 154 (2d Cir. 2013), and motions to


1
         The parties in this case consented to the authority of United States Magistrate Judge Donna F. Martinez for
much of the proceedings below, including the entry of final judgment, pursuant to 28 U.S.C. § 636(c) and Rule 73 of
the Federal Rules of Civil Procedure.

                                                         2
dismiss, see Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002), related to all

defendants in both their individual and official capacities. We conclude that the district court’s

rulings are thorough, legally sound, and firmly anchored in the factual record. We have reviewed

the district court’s decision to set aside the default entered against defendant Hebert and

conclude that it does not constitute an abuse of discretion. See D.H. Blair & Co. v. Gottdiener,

462 F.3d 95, 107 (2d Cir. 2006); Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95-97 (2d Cir.

1993).

         Finally, to the extent Garcia invites us to revisit the issue of prosecutorial immunity as

applied to defendants Campos and Wittstein that this court has previously resolved, Garcia v.

Hebert, 352 F. App’x 602 (2d Cir. 2009), we decline. See Zdanok v. Glidden Co., Durkee

Famous Foods Div., 327 F.2d 944, 952-53 (2d Cir. 1964) (outlining the “law of the case”

doctrine).

         We have considered Garcia’s remaining arguments and find them to be without merit.

Accordingly, the judgment of the district court is AFFIRMED.



                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   3